DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claims 1-14 and 20 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0205784 to Sudo et al. cited in previous Office action (herein Sudo) in view of U.S. Pre-grant Publication 2009/0193724 to Stebbings et al. cited in previous Office action (herein Stebbings) and U.S. Pre-grant Publication 2014/0147325 to Lin cited in Information Disclosure Statement filed 22 February 2022 (herein Lin).
Regarding claims 15 and 17-19, Sudo teaches an article support structure comprising a base plate and a double-sided adhesive tape intervening between the base plate and an adherend (abstract) wherein the base plate corresponds to the hardgood recited in the instant claims.  Sudo teaches that the double-sided adhesive tape 20 is stretch-releasable (paragraph 0012) and comprises a stretchable base material 21 and adhesive layers 22 and 23 (paragraph 0032 and Fig 1) wherein the stretchable base material 21 and adhesive layers 22 and 23 correspond to the core and the first and second adhesive layer recited in the instant claims, respectively.  Sudo teaches that the base material of the double-sided adhesive tape can be a porous material (paragraph 00061).
Sudo is silent as to the peel release force as recited in instant claim 15 and there being an arrange pattern of apertures in the base material.
Regarding the peel release force, Stebbings teaches a stretch removable adhesive article (abstract) that includes a backing and a pressure sensitive adhesive (herein PSA) layer disposed thereon (paragraph 0006).  Stebbings teaches that the backing and the PSA layer delaminate upon removal from a surface (paragraph 0007) wherein the PSA layer detaches from the backing by having an internal strength of the adhesive that is higher than the adhesion of the adhesive to the backing (paragraph 0040).  Examiner notes that such a relationship would meet the claimed peel release force relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double-sided adhesive tape of Sudo to have the adhesion force relationship taught by Stebbings because it would allow the tape to be easily removed from delicate surfaces without damage (paragraph 0005).
Lin teaches an adhesive double-sided tape including a base board, a first adhesive layer formed on one surface of the base board, and a second adhesive layer formed on another surface of the base board (abstract).  Lin teaches that the base board has a plurality of through holes disposed therein  and that the first and second adhesive layers are in contact with one another in the through holes (paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Sudo to include the through holes of Lin because it would allow the adhesive layers to penetrate the base material and improve the internal adhesion of the tape (paragraph 0004).
Examiner notes that the double-sided adhesive tape of Sudo could be modified according to the teachings of both Stebbings and Lin provided that the relative adhesive strength relationship taught by Stebbings were maintained.
Regarding the interface existing out of the core plane and being located within the aperture, Fig 2 and lines 9-10, page 8 of the instant specification disclose that the surface of the base material of Sudo correspond to the core plane.  Therefore, an interface within the apertures of the base material of Sudo as modified according to Stebbings and Lin meet the claimed limitations because said interface would not be coincident with the plane of the surface of the base material.
Regarding claims 16, Sudo, Stebbings, and Lin teach all the limitations of claim 15 as discussed above.
Sudo teaches that the base plate can comprise a hook (paragraph 0031 and Fig 3).
Response to Amendment
In view of Applicant’s amendments filed 2 November 2022, previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.
In view of Applicant’s amendments filed 2 November 2022, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 2 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed peel release force relationship and apertures are critical to the function of the claimed invention (Remarks, page7).  Applicant has provided no showing of evidence demonstrating the criticality of the peel release force relationship nor the apertures.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 2145(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783